Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-35, 47 of copending Application No. 17/148288 in view of German, III (U.S. Patent 6,868,966), herein referred to as German. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between 17/148288 and the instant claims are that 17/148288 additioanlly recites that “the second cutter nests with the first cutter when the first post is positioned in the first opening and the second post is positioned in the second opening such that the front edge of the first cutter overlaps a back edge of the second cutter,” which is  not recited in the instant application. Attention is directed to the the German saw blades.  By overlapping the saw blades within the container, the overall size of the container is reduced.  A smaller container requires less material for manufacture and still provides support for the tools.  As overlapping, or nesting circular tools within a container for the reduction of the overall size of the container is known in the art as demonstrated by at least German, one having ordinary skill in the art would have recognized that applying the known technique of overlapping circular tools to reduce the spacing between the tools would have yielded predictable results of a smaller, more compact, but structurally secure tool container.  Moreover, it is noted that it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-35, 47 of co-pending Application No. 17/148288.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it appears that application 17/148288 includes all of the features of claims 1-14 of the instant application 17/574285.  Therefore, the 17/148288 application in effect anticipates the instant invention claims.  It is clear that all elements of claim 1 of the instant invention are to be found in claims 27-35, 47 of application 17/148288.  The differences between claims 1-14 of the instant application and claims 27-35, 47 of application 17/148288 lies in the fact that application 17/148288 includes many more features and thus is more specific.  Thus, the invention of claims 27-35, 47 is in effect a "species" of the "generic" invention of claims 1-14. It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-14 is anticipated by claims 27-35, 47, it is not patentably distinct from claims 27-35, 47.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lennox too catalogue, herein referred to as Lennox inv view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343).
In regards to claim 1 Lenox discloses a cutter kit comprising: a first cutter (‘TS1) including a first cutting wheel selectively engageable with and operable to cut a first work piece, and a first housing assembly supporting the first cutting wheel for movement about an axis, the first housing assembly having a first outer surface and defining a first opening (c-shaped opening for pipe) operable to receive the first work piece (pipe); a second cutter (‘s34) including a second cutting wheel selectively engageable with and operable to cut a second work piece, and a second housing assembly supporting the second cutting wheel for movement about an axis, the second housing assembly having a second outer surface and defining a second opening (c-shaped opening for pipe ) operable to receive the second work piece (e.g. a second pipe); and a case assembly (‘TSK) including a first receptacle (for the first cutter) having a first wall ( wall surrounding ‘TSK), the first wall defining a first recess (circular indent annotated below) to receive at least a portion of the first cutter (‘TSK) and at least a portion of the second cutter (“S34; see the overlapping of the circular areas annotated below),  the first wall releasably retaining the first cutter, and a second receptacle (for the second cutter s34) having a second wall (wall surrounding ‘S34), the second wall defining a second recess (circular indent ) to receive at least a portion of the second cutter (‘s34), and the second wall releasably retaining the second cutter, wherein the second cutter nests with the first cutter.
Lenox does not disclose wherein the first and second receptacles comprise first and second posts, wherein the first post is positioned in the first opening and the second post is positioned in the second opening such that the first wall and first post releasably retain the first cutter and the second wall and the second post releasably retain the second cutter 

    PNG
    media_image1.png
    1329
    1143
    media_image1.png
    Greyscale



Attention is further directed to the Denton, Pozzoli, Rackley, and Rupert references, which are not being cited in combination, but rather to set forth the state of the art at the time of the invention.  Denton discloses a stethoscope holder wherein a recess has been formed in the holder to hold the stethoscope.  Denton shows that within the recess, additional supporting structure that is not connected to the surrounding recess protrudes through the center of the stethoscope to allow the stethoscope to cross over itself in the container.    Pozzoli discloses a container holding a plurality of compact disks wherein the housing has a wall and recess for each disk and a central coupling element 23 for holding the individual disks in the container housing.  Rackley discloses a case for saw blades, wherein a tubular boss 34/36 is utilized in combination with a housing base cavity 15 to hold the blade within the case.    Rupert discloses a clinical fiber optic cable stored in a container where a depression in the one side forms a circular compartment for holding the cylindrical cable.  A raised portion 20 extends up from the depression within the center of the cable to hold the cable in place in the container.  It is therefore understood, that it is well known to utilize central posts or protrusions that extend into the center of the workpiece, in combination with recessed formed from the internal walls of containers that form to the shape of the tool to be held in the container, to create a designated spot in the container for the specific tool that maintains the tool within the spot to hinder the tool from being inadvertently removed during transport or storage, etc, as is demonstrated from the various teachings of Denton, Pozzoli, Rackley, and Rupert.  It would have been obvious to one having ordinary skill in the art, when providing a container for the cutting tools of Lenox to have incorporated posts within the container that form to the tools shapes to maintain the cutting tools of the kit in a safe location that supports them during transport, storage or when not in use. 
In regards to claim 2, the modified device of Lennox discloses wherein a portion of the first cutting wheel extends into the first opening (into the opening that receives the pipe to cut the pipe), wherein the first post has a recess on its side shaped to receive the portion of the first cutting wheel when the first cutter is retained within the first receptacle (as modified, the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel) , wherein a portion of the second cutting wheel extends into the second opening (into the opening that receives the pipe to cut the pipe), and wherein the second post has a recess on its side shaped to receive the portion of the second cutting wheel when the second cutter is retained within the second receptacle (as modified, the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel).
In regards to claim 3, the modified device of Lennox discloses wherein the first cutter comprises a first roller (a first of the protruding rollers, shown opposite the first cutter) extending into the first opening (into the opening that receives the pipe to cut the pipe) and the second cutter comprises a second roller (a first of the protruding rollers, shown opposite the second cutter) extending into the second opening (into the opening that receives the pipe to cut the pipe), wherein the first post has a recess on its side shaped to receive a portion of the first roller (as modified) when the first cutter is retained within the first receptacle, wherein the second post has a recess (as modified) on its side shaped to receive a portion of the second roller when the second cutter is retained within the second receptacle.
In regards to claim 4, the modified device of Lennox discloses wherein the first outer surface of the first cutter (‘TS1)  is a generally cylindrical surface (as shown above), wherein the second outer surface of the second cutter (‘s34)  is a generally cylindrical surface (as shown above), wherein the first wall of the first receptacle includes a cylindrical portion having a radius of curvature that matches a radius of curvature of the generally cylindrical surface of the first outer surface of the first cutter (there is a close radial fit between the two surfaces), wherein the second wall of the second receptacle includes a cylindrical portion having a radius of curvature that matches a radius of curvature of the generally cylindrical surface of the second outer surface of the second cutter (‘s34; there is a close radial fit between the two surfaces).
In regards to claim 5, the modified device of Lennox discloses wherein the cylindrical portion of the first wall is located on opposing sides of the first post such that the first post is located at a center of the cylindrical portion of the first wall, wherein the cylindrical portion of the second wall is located on opposing sides of the second post such that the second post is located at a center of the cylindrical portion of the second wall (posts are the center of the C-shaped cutters). 
In regards to claim 6, the modified device of Lennox discloses wherein the case assembly includes first and second halves (top and bottom part of the casing) connected to each other via a hinge (as shown above), wherein the first and second posts are aligned with each other along a long axis of the case assembly that extends parallel to the hinge.

    PNG
    media_image2.png
    300
    479
    media_image2.png
    Greyscale

In regards to claim 7, the modified device of Lennox discloses wherein the first and second openings of the first and second cutters are aligned with each other along the long axis when the first and second cutters are received in the first and second receptacles, respectively (as shown above).
In regards to claim 8, the modified device of Lennox discloses wherein a height of the first housing assembly of the first cutter is greater than a height of the first wall such that a portion of the first cutter extends out of the first recess when the first cutter is received within the first receptacle, wherein a height of the second housing assembly of the second cutter is greater than a height of the second wall such that a portion of the second cutter extends out of the second recess when the second cutter is received within the second receptacle.

    PNG
    media_image3.png
    300
    479
    media_image3.png
    Greyscale

In regards to claim 10, the modified device of Lennox discloses wherein the first cutter (‘TS1) is operable to cut the first work piece having a first diameter (e.g. 1” diameter), and wherein the second cutter (‘s34) is operable to cut the second work piece having a second diameter (e.g. a ¾” diameter), the second diameter being different than the first diameter.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Lennox tool catalogue, herein referred to as Lennox inv view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343) and in further view of Choi et al. (U.S. Publication 2017/0197774).
In regards to claim 9, the modified device of Lennox discloses the claimed invention except wherein the portion of the first cutter that extends out of the first recess includes portions located on both sides of the long axis, and wherein the portion of the second cutter that extends out of the second recess includes portions located on both sides of the long axis. Attention is further directed to the Choi blow mold container. Choi discloses forming a main member with tool cavities on both sides of the member that are centered about a hinge 28.  The irregular shapes of in the mold container are formed to the shape of the tools such that half of the tool is positioned in the first half of the container and the second half of the tool is positioned in the second half of the container. When the container is folded about the hinge, the tool is secured by both sides of the container in corresponding cavities that conform to the entire shape and size of the tool.   It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the Lennox casing to have recesses in both sides of the casing to conform to the top and bottom of the tube cutters as taught by Choi as additional securement means for the tube cutters such that the tube cutters would then inherently extend out of the recesses in at least the first half of the container. 


Claims 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Lennox tool catalogue, herein referred to as Lennox inv view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343) and in further view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins. 
In regards to claim 11, the modified device of Lennox discloses the claimed invention except wherein the case assembly includes an outer case assembly, and an insert supported by the outer case assembly, the insert providing the first receptacle and the second receptacle, rather, Lenox discloses that the case and receptacles are integral.   Attention is further directed to the Hutchins fitted tool case.  Hutchins discloses that a rigid support member 36 can be used that fills the cavities in each of the platform members 12a and 12b and in provided with recesses of varying shapes for holding and maintaining the tools. 
	As both direct molding and inserts are known in the art for performing the same function of maintaining tools in recesses within carrying cases, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized inserts in the Lenox housing instead of directly molding the recesses into the housing as taught by Hutchins as an alternative means of securing the tools, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Thereby increasing the versatility of the casing design, allowing the casing to be utilized with a variety of inserts, specially designed for different tooling operations. 
Therefore, the modified device of Lenox discloses wherein the case assembly (e.g. Hutchins) includes an outer case assembly (2/4 Hutchins) and an insert (36 Hutchins Fig. 7) supported by the outer case assembly, the insert providing the first receptacle (as shown by Lenox) and the second receptacle (as shown by Lenox).
In regards to claim 12, the modified device of Lenox discloses wherein the outer case assembly includes a first case half (2 Hutchins) and a second case half (4 Hutchins) wherein the insert is a first insert (36 Hutchins Fig. 7) and is supported by one of the first case half and the second case half and wherein the kit further comprises a second insert (36 Hutchins Fig. 7) supported by the other of the first case half (4), the second insert providing a component support (e.g. Hutchins discloses that other recesses for holding additional tools can be inserted in both inserts).
In regards to claim 14, the modified device of Lenox discloses a replacement cutting wheel (in third cutter ‘s12) supportable by the component support (the entire third cutter is supported in both halves of the container).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Lennox too catalogue, herein referred to as Lennox inv view of . Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins and in further view of Studdard (U.S. Patent 3,760,473).
In regards to claim 13, the modified device of Lenox does not disclose that a reamer pen is supported by the component support.  Studdard discloses that when a plumber installs conduits in a building, that various tools are needed among them pipe cutter and a reaming file to remove the remove the jagged pieces of metal from the conduit.  As it is known from at least Hutchins to utilize a tool case with multiple tools in the same case, and as shown by Studdard that reaming pens are known to be used in piping applications, it would have been obvious to one having ordinary skill in the art to have adapted the tool case of Lenox to also support a reaming pen to consolidate the needed tools into one case. 

Response to Arguments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724